IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 509 WAL 2014
                              :
                Respondent    :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
         v.                   :
                              :
                              :
ANTWAIN OLIVER,               :
                              :
                Petitioner    :


                                    ORDER


PER CURIAM

     AND NOW, this 16th day of April, 2015, the Petition for Allowance of Appeal is

DENIED.